DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McGavin (US Pub. 11,140,888 B2) in view of Barrera (US Pub. 2014/0223802 A1).
Regarding claim 1, McGavin discloses an insert for a fly trap, comprising: 
a disc-shaped member having an upper surface and an underside surface (Fig. 10, lid 109); 
the disc-shaped member comprising a plurality of holes in the upper surface (Fig. 10, openings 111); 
the disc-shaped member comprising a respective members emanating from each of the plurality of holes (Fig. 12, funnel cone 107); 
the disc-shaped member sized and shaped to be seated on a cylindrical-shaped capture chamber of an ovi-trap such that respective cylindrical members terminate within a hollow portion of the capture chamber (Fig. 12, funnel cones 107 terminate within the bucket 110); 
However, McGavin does not disclose the members emanating from the plurality of holes being cylindrically shaped. It would have been an obvious matter of design choice to make the members cylindrically shaped as opposed to conically shaped In re Dailey et al., 149 USPQ 47.
McGavin does not disclose, as taught by Barrera, a lid having a grill comprising openings, the lid having an upper surface and an underside surface, (Pg. 2, [0032], lines 15-20: “An illustrative example is an adjustable circular clamp. A capture chamber 104 has a first end that serves as a trap entrance 112, and a lower end. The first end is at least partially open such that an insect or particle of desired size can traverse a screen associated with the first end proximal or associated with the trap entrance 112”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fly trap of McGavin to include the grate of Barrera seated above the disc-shaped member in a manner that respective openings in grill align with one or more of the plurality of holes in the upper surface of the disc-shaped member. Doing so could prevent insects of a determined size from entering the trap.
Regarding claim 2, McGavin as modified by Barrera discloses the claimed invention in addition to as taught by Barrera, the capture chamber comprises a capture chamber of an ovi-trap (Fig. 1, capture chamber 104).
Regarding claim 3, McGavin as modified by Barrera discloses the claimed invention in addition to as taught by Barrera, the capture chamber is disposed above a basin (Fig. 1, capture chamber 104 is situated above infusion reservoir 108).
claim 4, McGavin as modified by Barrera discloses the claimed invention in addition to as taught by McGavin, the basin is provided with fly bait (Col. 8, lines 1-3: “Attractive Sugar Baits (ASB) may be used to attract vectors such as flies, yellow jacket wasps, hornets, wasps, mosquitos and other vectors and flying insects”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642